[J-1-2018]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LEAGUE OF WOMEN VOTERS OF             : No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN         :
MIGUEL, JAMES SOLOMON, JOHN           :
GREINER, JOHN CAPOWSKI,               :
GRETCHEN BRANDT, THOMAS               :
RENTSCHLER, MARY ELIZABETH            :
LAWN, LISA ISAACS, DON LANCASTER,     :
JORDI COMAS, ROBERT SMITH,            :
WILLIAM MARX, RICHARD MANTELL,        :
PRISCILLA MCNULTY, THOMAS             :
ULRICH, ROBERT MCKINSTRY, MARK        :
LICHTY, LORRAINE PETROSKY,            :
                                      :
                Petitioners           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
THE COMMONWEALTH OF                   :
PENNSYLVANIA; THE PENNSYLVANIA        :
GENERAL ASSEMBLY; THOMAS W.           :
WOLF, IN HIS CAPACITY AS              :
GOVERNOR OF PENNSYLVANIA;             :
MICHAEL J. STACK III, IN HIS CAPACITY :
AS LIEUTENANT GOVERNOR OF             :
PENNSYLVANIA AND PRESIDENT OF         :
THE PENNSYLVANIA SENATE;              :
MICHAEL C. TURZAI, IN HIS CAPACITY    :
AS SPEAKER OF THE PENNSYLVANIA        :
HOUSE OF REPRESENTATIVES;             :
JOSEPH B. SCARNATI III, IN HIS        :
CAPACITY AS PENNSYLVANIA SENATE :
PRESIDENT PRO TEMPORE; ROBERT         :
TORRES, IN HIS CAPACITY AS ACTING :
SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA; :
JONATHAN M. MARKS, IN HIS             :
CAPACITY AS COMMISSIONER OF THE :
BUREAU OF COMMISSIONS,                :
ELECTIONS, AND LEGISLATION OF         :
THE PENNSYLVANIA DEPARTMENT OF                :
STATE,                                        :
                                              :
                     Respondents              :


                                         ORDER


PER CURIAM                                              DECIDED: January 22, 2018
       AND NOW, this 22nd day of January, 2018, upon consideration of the Petition for

Review, the Commonwealth Court’s proposed findings of fact and conclusions of law,

the briefs of the parties, intervenors, and amici curiae, and the oral argument presented

on January 17, 2018, the Court orders as follows:

       First, the Court finds as a matter of law that the Congressional Redistricting Act

of 2011 clearly, plainly and palpably violates the Constitution of the Commonwealth of

Pennsylvania, and, on that sole basis, we hereby strike it as unconstitutional.

Accordingly, its further use in elections for Pennsylvania seats in the United States

House of Representatives, commencing with the upcoming May 15, 2018 primary, is

hereby enjoined.

       Second, should the Pennsylvania General Assembly choose to submit a

congressional districting plan that satisfies the requirements of the Pennsylvania

Constitution, it shall submit such plan for consideration by the Governor on or before

February 9, 2018.     If the Governor accepts the General Assembly’s congressional

districting plan, it shall be submitted to this Court on or before February 15, 2018.

       Third, should the General Assembly not submit a congressional districting plan

on or before February 9, 2018, or should the Governor not approve the General

Assembly’s plan on or before February 15, 2018, this Court shall proceed expeditiously

to adopt a plan based on the evidentiary record developed in the Commonwealth Court.

In anticipation of that eventuality, the parties shall have the opportunity to be heard; to


                                      [J-1-2018] - 2
wit, all parties and intervenors may submit to the Court proposed remedial districting

plans on or before February 15, 2018.

       Fourth, to comply with this Order, any congressional districting plan shall consist

of: congressional districts composed of compact and contiguous territory; as nearly

equal in population as practicable; and which do not divide any county, city,

incorporated town, borough, township, or ward, except where necessary to ensure

equality of population.

       Fifth, the Executive Branch Respondents are advised to anticipate that a

congressional districting plan will be available by February 19, 2018, and are directed

to take all measures, including adjusting the election calendar if necessary, to ensure

that the May 15, 2018 primary election takes place as scheduled under that remedial

districting plan.

       Sixth, as acknowledged by the parties, the March 13, 2018 special election for

Pennsylvania’s 18th Congressional District, which will fill a vacancy in an existing

congressional seat for which the term of office ends in 11 months, shall proceed under

the Congressional Redistricting Act of 2011 and is unaffected by this Order.

       Opinion to follow.

       Jurisdiction is retained.

       Justice Baer files a Concurring and Dissenting Statement.

       Chief Justice Saylor files a Dissenting Statement in which Justice Mundy joins.

       Justice Mundy files a Dissenting Statement.




                                      [J-1-2018] - 3